82959: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29668: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82959


Short Caption:MCGUINNESS (DANIEL) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Pershing Co. - Eleventh Judicial District - 20CR20188Classification:Original Proceeding - Criminal - Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDaniel Leroy McGuinnessSteven W. Cochran
							(Pershing County Public Defender)
						


Real Party in InterestThe State of NevadaR. Bryce Shields
							(Pershing County District Attorney)
						


RespondentJim C. Shirley


RespondentThe Eleventh Judicial District Court of the State of Nevada, in and for the County of Pershing





Docket Entries


DateTypeDescriptionPending?Document


05/27/2021Filing FeeFiling Fee Waived.  (SC)


05/27/2021Petition/WritFiled Petition for Writ of Prohibition.  (SC)21-15194




05/27/2021AppendixFiled Appendix to Petition for Writ.  (SC)21-15195




10/15/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29668




11/09/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32152




11/09/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View